Citation Nr: 0820568	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, inter alia, denied the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  The RO subsequently granted service connection for 
bilateral hearing loss and tinnitus in a rating decision 
dated August 2007.

The Board notes that diagnoses from two private physicians, 
Dr. McKinnon and Dr. Barfield, as well as a page featuring a 
diagnosis and bilateral audiograms from Audiology 
Rehabilitation Services in Augusta, Georgia, were submitted 
without a waiver of agency of original jurisdiction (AOJ) 
consideration and received in June 2008.  The newly submitted 
evidence concerns his bilateral hearing loss and tinnitus, 
for which service connection has already been granted.  Thus, 
obtaining a waiver or remanding this case for AOJ 
consideration of such evidence is unnecessary.  See 38 C.F.R. 
§ 20.1304 (2007).

The Board further notes that the veteran had also sought 
entitlement to service connection for hypertensive 
cardiovascular disease.  In a June 27, 2006 decision, the 
Board remanded this issue to the RO for the issuance of a 
statement of the case (SOC).  The RO issued the SOC in 
September 2007.  The veteran had one year from the issuance 
of the rating decision in April 2004, or sixty days from the 
issuance of the SOC, whichever date was later, in which to 
perfect his appeal by filing VA Form 9.  The veteran has not 
submitted his VA Form 9 on this issue since the issuance of 
the September 2007 SOC.  Where, as here, an applicant fails 
to complete an appeal within the required time, it is 
incumbent on the Board to reject the appeal.  This is not a 
matter within the Board's discretion; the timeliness 
standards for filing appeals are prescribed by law.  Under 
the provisions of 38 U.S.C.A. § 7108, if there is a failure 
to meet those standards, "An application for review on 
appeal shall not be entertained."  Roy v. Brown, 5 Vet. App. 
554 (1993).


FINDINGS OF FACT

1.  In a rating decision dated August 2007, the RO granted 
the veteran's claims for entitlement to service connection 
for tinnitus and bilateral hearing loss, evaluating the 
tinnitus as 10 percent disabling, effective April 22, 2004; 
the hearing loss in the right ear as being 0 percent 
disabling, effective April 22, 2004; and the bilateral 
hearing loss as being 0 percent disabling, effective March 8, 
2007.  The veteran did not appeal the evaluations assigned.

2.  There is no longer a controversy regarding the benefits 
sought as to the issues of entitlement to service connection 
for tinnitus and bilateral hearing loss.


CONCLUSION OF LAW

1. There is no longer an issue of fact or law before the 
Board pertaining to the claims of entitlement to service 
connection for tinnitus and bilateral hearing loss.  38 
U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 2007); 38 
C.F.R. § 20.101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

Concerning the issues of entitlement to service connection 
for bilateral hearing loss and tinnitus, the Board notes that 
in an August 2007 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus, 
evaluating the tinnitus as 10 percent disabling, effective 
April 22, 2004; the hearing loss in the right ear as being 0 
percent disabling, effective April 22, 2004; and the 
bilateral hearing loss as being 0 percent disabling, 
effective March 8, 2007.  The veteran did not appeal the 
evaluations assigned.

As a result, the RO's decisions awarding service connection 
for bilateral hearing loss and tinnitus have fully resolved, 
and thus have rendered moot, the administrative claim on 
appeal to the Board.  Therefore, having resolved the 
veteran's claims in his favor, there is no longer a question 
or controversy remaining with respect to entitlement to 
service connection for bilateral hearing loss and tinnitus.  
38 C.F.R. § 3.4 (2007).  Nor are any exceptions to the 
mootness doctrine present because the relief sought on 
appeal, the grants of service connection, have been 
accomplished without the need for action by the Board.  See, 
e.g., Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins 
v. Brown, 365, 367-68 (1995).  38 U.S.C.A. §§ 511, 7104, 
7105; 38 C.F.R. § 20.101.

Accordingly, the issues of entitlement to service connection 
for bilateral hearing loss and tinnitus are dismissed.





ORDER

The appeal for service connection for bilateral hearing loss 
and tinnitus are dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


